Citation Nr: 0813560	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as secondary to multiple sclerosis.

2.  Entitlement to an initial rating in excess of 30 percent 
for multiple sclerosis.

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD) and herniated discs of 
the thoracolumbar spine.

4.  Entitlement to an initial, compensable rating for right 
knee degeneration of posterior horn of the medial meniscus 
and popliteal tendinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to October 
1997. 

The appeal to the Board of Veterans' Appeals (Board) 
initially arose  from a February 2006 rating decision in 
which the RO denied the veteran's claim for service 
connection for migraine headaches and granted service 
connection for multiple sclerosis and awarded a 30 percent 
rating, effective May 13, 2005.  

In a March 2006 rating decision, the RO granted service 
connection for DDD and awarded a 20 percent rating for 
herniated discs of the thoracolumbar spine , and granted 
service connection and awarded a noncompensable (0 percent) 
rating,for right knee degeneration of posterior horn of the 
medial meniscus and popliteal tendinitis  each effective May 
13, 2005.  

In April 2006, the veteran filed a notice of disagreement 
(NOD) with the each  issue decided in the February 2006 and 
March 2006 rating decisions.  In June 2006, the RO issued a 
statement of the case (SOC) reflecting the denial of  the 
veteran's claim for service connection for migraine 
headaches, his claim for an initial rating in excess of 30 
percent for multiple sclerosis, and a claim for an effective 
date earlier than May 13, 2005, for the grant of service 
connection for multiple sclerosis.  Later that same month the 
RO issued a second SOC reflecting the denial of the  
veteran's claims for an initial rating in excess of 20 
percent for DDD and herniated discs of the thoracolumbar 
spine and for an initial compensable rating for the right 
knee disability.  In July 2006, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) to all the issues decided in the June 2006 
SOCs.

In February 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the appellant submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
accepts that evidence for inclusion in the record.  See 38 
C.F.R. § 20.800 (2007).  Also during the hearing, the 
appellant withdrew from appeal his claim for entitlement to 
an effective date earlier than May 13, 2005, for the grant of 
service connection for multiple sclerosis.

Because this appeal arose, in part, from the veteran's 
disagreement with the initial ratings assigned following the 
grants of service connection for multiple sclerosis, for a 
spinal disability, and for a right knee disability, the Board 
has characterized those claims for higher initial ratings in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for higher 
ratings for already service-connected disabilities).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  There is no medical evidence or opinion to support the 
veteran's assertions of a migraine headache disability that 
had its onset in service or was due to multiple sclerosis.

3.  Since the May 13, 2005 grant of service connection, the 
veteran's multiple sclerosis is manifested by mild effects on 
the sensory function and mild pyramidal tract dysfunction 
without disability; numbness in the extremities and memory 
loss are without evidentiary support in the medical record. 

4.  Since the May 13, 2005 grant of service connection, 
medical evidence reflects forward flexion of the 
thoracolumbar spine greater than 30 degrees, no ankylosis of 
the entire thoracolumbar spine, no incapacitating episodes of 
IVDS, and no separately ratable neurological manifestations 
of the veteran's service-connected low back disability.  

5.  Since the May 13, 2005 grant of service connection, 
medical evidence reflects right knee flexion limited to no 
more than 130 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine 
headaches, to include as secondary to multiple sclerosis, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  The criteria for an initial rating in excess of 30 
percent for multiple sclerosis are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.84a, 4.124a, Diagnostic Code (DC) 8018 (2007).

3.  The criteria for an initial rating in excess of 20 
percent for DDD and herniated discs of the thoracolumbar 
spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.49, 4.71, 4.71a, 
General Rating Formula for renumbered Diagnostic Codes 5235-
5243 and Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (as in effect since 
September 26, 2003).

4.  The criteria for an initial, compensable rating for right 
knee degeneration of posterior horn of the medial meniscus 
and popliteal tendinitis have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
DC 5299-5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this appeal, in a June 2005 pre-rating 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claims for service connection for migraine headaches, 
multiple sclerosis, and lower back and right knee 
disabilities, as well as what information and evidence must 
be submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  As for the claims for higher initial 
ratings for multiple sclerosis and the spinal and right knee 
disabilities, and the claim for secondary service connection 
for migraine headaches, the veteran was afforded the 
opportunity to respond.  After the three grants of service 
connection in the rating decisions under appeal, and the 
filing of the veteran's NOD, the SOCs issued in June 2006 
provided notice of the criteria for higher ratings for those 
three disabilities, as well as the criteria for secondary 
service connection, and reflect readjudication of all the 
claims.  

While the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect (see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006)), here, the SOCs 
reflecting readjudication of the claims were issued at the 
time of, and not subsequent to, the notice specific to the 
claims for higher ratings and the claim for secondary service 
connection.  However, this fact also is not shown to 
prejudice the veteran.  In his April 2006 NOD, the veteran 
evinced an understanding that higher ratings are based on the 
severity of his disabilities and that he could claim service 
connection for migraine headaches as secondary to his 
multiple sclerosis.  Thus, any error in this regard was 
harmless because it "did not affect the essential fairness 
of the adjudication," as the record reflects that "any 
defect was cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed.Cir. 2007).  The Board also points out that both June 
2006 SOCs set forth the criteria for higher ratings for 
multiple sclerosis, for DDD and herniated discs of the 
thoracolumbar spine, and for a right knee disability (which 
suffices for Dingess/Hartman.)

Thus, while the RO did not provide a notice letter specific 
to the claims for higher ratings or for secondary service 
connection, given the above, and because the appellant and 
his representative have demonstrated a clear understanding of 
what is needed to substantiate these claims, the Board finds 
that the appellant is not shown to be prejudiced by the 
timing, content, or form of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).  

The Board also notes that a February 2008 letter informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  However, the timing of this notice-
subsequent to the last adjudication of the claims-is not 
shown to prejudice the veteran.  Because in the decision 
herein, the Board denies service connection for migraine 
headaches, and denies the remaining claims for higher initial 
ratings, no disability rating or effective date is being, or 
is to be, assigned.  Hence, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

Regarding the Vazquez-Flores notice requirements, to the 
extent that these requirements apply to the claims for higher 
initial ratings, the RO, in its June 2005 letter, listed 
examples of the types of medical and lay evidence that are 
relevant to establishing entitlement to increased 
compensation.  To the extent that the RO did not otherwise 
comply with the Vazquez-Flores notice requirements, the 
veteran's written NOD and his Board testimony contain 
extensive discussion about the impact of the worsening of his 
disabilities on his employment and daily life and why higher 
ratings than those assigned were warranted.  He also 
testified that the same private physician who treated him for 
his multiple sclerosis and back and knee disabilities was to 
fax further information to the Board on the day of the 
hearing.  Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders, 487 F.3d at 889.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; treatment records from the Brooke Army Medical 
Center (VAMC) in Texas; as well as reports of VA 
examinations.  Also of record and considered in connection 
with these claims is the transcript of the February 2008 
Board hearing as well as various written statements provided 
by the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence, the veteran's hearing testimony and statements by 
the veteran and his representative, the Board finds that 
service connection for migraine headaches is not warranted.

Initially, the Board notes that there are no clinical 
findings or diagnoses of headaches during service or for 
several years thereafter.  Service medical records are 
negative for any complaints of or treatment for headaches 
while in service.  

Post-service Army hospital records dated from December 1997 
to March 1999 do not document treatment for headaches.  

On January 2006 VA examination, the examiner diagnosed 
migraine headaches and noted that review of the veteran's 
service medical records was negative for any mention of 
headaches.

Further, there is no medical opinion even suggesting a  nexus 
between the veteran's current migraine headache disability 
and service.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any medical evidence or opinion that 
supports a finding of service connection for migraine 
headaches on a direct basis.

The veteran also seeks service connection for migraine 
headaches on a secondary basis and asserts that his headaches 
are secondary to his service-connected multiple sclerosis.  
Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

On VA examination in January 2006, the veteran complained 
that his headaches probably began in 1998 (one year after 
leaving service) after he was diagnosed with multiple 
sclerosis.  He claimed daily day-long headaches and said they 
might be precipitated by bright light.  He could continue 
with daily activities in spite of the headaches.  Daily 
headaches could last up to one week.  He rated the pain as an 
8 on a scale of 1 to10.  Headache pain was described as 
generalized, pulsatile, with nausea and vomiting and the 
taste and smell of blood.  The headaches were not prostrating 
and did not interfere with the veteran's work at the airport.  
The  examiner diagnosed migraine headaches and said that a VA 
neurological examination of the same month showed essentially 
normal neurological results.

During his Board hearing, the veteran testified that he 
develops a headache in his brain after his multiple sclerosis 
flares up.  He said that headache pills are then ineffective 
and that he could have a headache for a week or a week and a 
half.  He testified to 20 to 25 such migraines in the 
previous year.  To alleviate the pain, the veteran said that 
he turns on the air-conditioning, shuts the lights off, takes 
a cold shower, takes pills, and goes to sleep.  He has spent 
up to two days in bed with a headache (Transcript, pp. 14-
16).  

Review of the claims file reveals no competent medical 
evidence or opinion that the veteran's current migraine 
headache disability is due to his service-connected multiple 
sclerosis.  The Board notes that the same VA examiner 
conducted both January 2006 examinations related to the 
veteran's migraine headaches and his multiple sclerosis (see 
below).  This examiner, who reviewed the claims file and 
interviewed the veteran, never asserted that migraine 
headaches were caused by or aggravated by multiple sclerosis.  
The Board accords probative value to the VA examiner's 
report, based as it is on a review of the veteran's claims 
file, a detailed review of pertinent aspects of the veteran's 
documented medical history, and a current examination.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).Significantly, neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any medical evidence or 
opinion that supports a finding of service connection for 
migraine headaches as secondary to his service-connected 
multiple sclerosis.  

In addition to the medical evidence addressed above, the 
Board has considered the assertions of the veteran and his 
representative advanced in connection with the claim on 
appeal.  However, as laymen without appropriate medical 
training and expertise, neither the veteran nor his 
representative is competent to render a probative opinion on 
a medical matter, to include a question as to the etiology of 
a current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.  

Under these circumstances, the claim for service connection 
for migraine headaches, to include as secondary to service-
connected multiple sclerosis, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Higher Ratings

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

A.  Multiple Sclerosis

Historically, by rating action of February 2006, the RO 
granted service connection for multiple sclerosis and 
assigned a 30 percent rating under the provisions of 
38 C.F.R. § 4.124a, DC 8018 (pursuant to which multiple 
sclerosis is rated), effective May 13, 2005.  

Under Diagnostic Code 8018, the minimum rating for this 
disorder is 30 percent.  In order to warrant more than a 30 
percent rating, the disorder may be rated on its residuals.  
With the exceptions noted, disability from neurological 
conditions and convulsive disorders and their residuals may 
be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  Considered 
especially are psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, VA rates by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  See 38 C.F.R. § 4.124a.

Army hospital records dated from December 1997 to March 1999 
showed the veteran was treated for multiple sclerosis and 
that follow-up included the neurology clinic.

Private treatment records from the veteran's private 
physician, Dr. A.R.C., dated from January 1998 to November 
2005 showed treatment for multiple sclerosis.  For example, 
records dated in July 2004, November 2004, April 2005, May 
2005 and July 2005 revealed no motor or sensory function 
deficiencies.

Private May 2004 magnetic resonance imaging (MRI) scans of 
the cervical spine, dorsal spine, and of the brain showed 
findings suggestive of a demyelinating process such as 
multiple sclerosis.

A private April 2005 MRI scan of the brain showed no 
enhancing lesions and no abnormal changes in the cerebellum 
since the previous brain scan in 2004.

Private January 2006 nerve conduction studies of motor and 
sensory functions of the veteran's lower extremities showed 
normal values for velocity, latency, and amplitude for all 
motor and sensory nerves.  An EMG showed no abnormality in 
muscles of the lower extremities.  The examiner noted there 
was no evidence of lumbosacral radiculopathy nor neuropathy 
in the lower extremities.

On VA examination in January 2006, the examiner noted studies 
compatible with the diagnosis of multiple sclerosis and 
cervical and thoracic involvement by multiple sclerosis.  He 
also noted that the veteran began treatment with Copaxone in 
2004.  The veteran now complained of intermittent numbness in 
the lower extremities and in the right upper extremity.  
There were no urinary, bowel, or motor problems noted.  The 
report of examination noted that the veteran complained of 
impaired memory, had undergone neuropsychological testing, 
and was found with apparent memory deficit, but this 
documentation was not in the claims folder.  The veteran was 
employed and independent in the activities of daily living.  
The report described the veteran as stable with no seizures.  

On physical examination, the veteran had a normal gait 
appearance and speech pattern without cranial nerve 
involvement and normal motor examination.  The tone in all 
four extremities was described as normal.  On sensory 
examination, there was decreased pinprick in the right upper 
extremity and the right lower extremity, and the deep 
tendinous reflexes were normoactive, +2 in the upper 
extremities, hyperactive, +3 at the patellar level and absent 
at the Achillean bilaterally.  There was no functional 
impairment of the peripheral and autonomic systems.  No 
individual joint was affected by multiple sclerosis.  The 
examiner also observed that the veteran's memory did not 
appear obviously impaired as the veteran was able to recall 
his history chronologically and with specific events.  The 
examiner noted normal judgment and reasoning abilities.  The 
examiner diagnosed evidence compatible with multiple 
sclerosis involving two functional systems, mild in the 
sensory function and mild pyramidal tract dysfunction without 
disability.

During his February 2008 Board hearing, the veteran testified 
that he suffered loss of his extremities, loss of memory, and 
a tingling sensation as a result of his multiple sclerosis.  
He said that on his bad days, he had cold sweats and lost 
coordination.  The veteran testified that this happened about 
20 times within the previous year, and that he missed 25 to 
30 days of work as a result of his multiple sclerosis.  See 
Transcript, pp. 4-7.
The Board need not address the veteran's entitlement to a 
higher increase under those diagnostic codes for rating 
neurological defects to the lower and upper extremities, 
because the veteran does not suffer from incomplete paralysis 
of the lower extremities or of the upper right extremity.  
Indeed, he is able to move his upper and lower extremities 
and perform the activities of daily living and maintain 
employment.  

The Board  finds  moreover, that a higher r rating is not 
warranted under DC 8018.  The veteran is already in receipt 
of the maximum 30 percent rating available under that 
provision, and limitation of function resulting from numbness 
in the lower extremities and in the right upper extremity has 
not been shown.  The veteran has full use of his extremities 
with little trouble.  There is also no documented evidence of 
the veteran's complaint of memory loss due to multiple 
sclerosis.  Thus, a  higher  rating under DC 8018 is not 
warranted.  See 38 C.F.R. § 4.124a,.


B.  DDD and Herniated Discs of the Thoracolumbar Spine

Historically, by rating action of March 2006, the RO granted 
service connection for DDD and herniated discs of the 
thoracolumbar spine and assigned a 20 percent rating under 
the provisions of 38 C.F.R. § 4.71a, DC 5299-5243, indicating 
a  spinal disability Irated, by analogy, to intervertebral 
disc syndrome (IVDS)), effective May 13, 2005.  See 38 C.F.R. 
§§ 4.20, 4.27.The criteria for rating all spine disabilities, 
to include IVDS under DC 5243, are set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
criteria provide that IVDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula, a rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for DDD and herniated discs of the thoracolumbar 
spine is not warranted on any basis.

Under the General Rating Formula, higher ratings than 20 
percent are available for forward flexion of the 
thoracolumbar spine 30 degrees or less; ankylosis of the 
thoracolumbar spine; or unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.

On VA examination in January 2006, forward flexion of the 
thoracolumbar spine was measured at from 0 degrees to 50 
degrees, with pain beginning at 40 degrees.  Under the 
General Rating Formula, that range of motion warrants a 20 
percent rating for the orthopedic manifestation of his lumbar 
spine disability.  

Army hospital medical records from December 1997 to March 
1999, and private medical records from May 2004 to November 
2005, simply do not establish any evidence of, or disability 
comparable to, forward flexion of the thoracolumbar spine of 
30 degrees or less, ankylosis of the thoracolumbar spine, or 
unfavorable ankylosis of the entire spine, which would 
entitle the veteran to a rating in excess of 20 percent.

Considering the pertinent findings with respect to the 
veteran's primary orthopedic manifestation-limited motion-
in light of the criteria of the General Rating Formula would 
result in no more than a maximum 20 percent rating, based on 
consideration of the findings shown on the January 2006 VA 
examination-the only medical evidence that provides 
sufficient findings to rate the veteran's disability at 20 
percent, at which time flexion was from 0 to 50 degrees with 
pain.  There also is no evidence that the veteran manifests 
favorable ankylosis of the entire thoracolumbar spine, which 
is the alternative criterion for the next higher, or 40 
percent, rating under the General Rating Formula.

There also is no evidence of greater limitation of motion 
since the January 2006 VA examination; hence, a higher rating 
would not be warranted for the orthopedic component of this 
lumbar spine disability.

The medical evidence clearly does not reflect a basis for 
more than a 20 percent rating under the General Rating 
Formula.  While, under Note (1) of the General Rating Formula 
for DCs 5235-5243, VA must consider whether combining ratings 
for orthopedic and neurological manifestations would result 
in a higher rating for the veteran's service-connected lumbar 
spine disability, such would not be the case here.  

The medical evidence does not support that the veteran has 
any separately ratable neurological manifestation that, 
combined with the orthopedic manifestations, would warrant a 
higher rating.  The Board notes that the January 2006 VA 
neurological examination showed a normal motor examination of 
the lower extremities, a normal sensory examination of the 
lower extremities, no bilateral ankle jerk but hyperactive 
(without clonus) bilateral knee jerk, and normal EMG tests 
and findings with no evidence of peripheral neuropthy or 
lumbar radiculopathy.  These findings are not indicative of a 
separately ratable disability.  

Further, there is no medical evidence that the veteran's 
service-connected low back disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  
Rather, the veteran himself described no incapacitating 
episodes in the prior 12 months on VA orthopedic examination 
in January 2006 and during his February 2008 Board hearing.  
In addition, the record does not show that bed rest has been 
prescribed by a physician, nor does the record include 
objective evidence otherwise establishing incapacitating 
episodes.  As such, there is no evidence that the veteran has 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months as required for a higher 
rating of 40 percent on the basis of incapacitating episodes.  
See 38 C.F.R. § 4.71a.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 20 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain and other factors set forth in 
§§ 4.40 and 4.45.  The Board notes the veteran's testimony 
that his daily back pain can reach a 7 (on a 10 scale).  
Transcript, pp. 9-10.  The Board also notes the January 2006 
VA examiner's comments that ranges of motion during passive, 
active, and repetitive motions were the same, and that, 
besides a limitation on walking more than one mile, there was 
no limitation secondary to weakness, fatigability, 
incoordination, or flare-ups.  This is indicative of forward 
flexion to 60 degrees, but this too continues to rate the 
veteran at 20 percent under the regulatory criteria.  The 
Board also notes the General Rating Formula provision that 
provides that the criteria are applied with or without 
symptoms such as pain (whether or not it radiates).

C.  Right Knee Disability

Historically, by rating action of March 2006, the RO granted 
service connection for right knee degeneration of posterior 
horn of the medical meniscus and popliteal tendinitis and 
assigned a noncompensable (0 percent) rating under the 
provisions of 38 C.F.R. § 4.71a, DC 5299-5260, indicating a 
knee disability rated on the basis of  limitation of leg 
flexion, effective May 13, 2005.  See 38 C.F.R. §§ 4.20, 
4.27 .

Pursuant to Diagnostic Code 5260, the following ratings are 
assignable for limited flexion:  for flexion limited to 60 
degrees, 0 percent; for flexion limited to 45 degrees, 10 
percent; for flexion limited to 30 degrees, 20 percent; and 
for flexion limited to 15 degrees, 30 percent.  

VA's General Counsel also has held that separate ratings are 
also available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  

Pursuant to Diagnostic Code 5261, the following ratings are 
assignable for limited extension:  for extension limited to 
10 degrees, 10 percent; for extension limited to 15 degrees, 
20 percent; for extension limited to 20 degrees, 30 percent; 
for extension limited to 30 degrees, 40 percent; for 
extension limited to 45 degrees, 50 percent. 

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca, 8 Vet. App. at 
204-07.  As noted  a bove, the  provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.

A private medical record dated January 2006 showed a MRI scan 
of the veteran's right knee.  The MRI scan revealed mucinous 
degeneration of the posterior horn of the medial meniscus as 
well as minimal joint effusion and fluid next to the 
popliteal tendon which could be related to tendonitis.

On VA examination in January 2006, the veteran complained of 
burning pain radiating from the posterior aspect to the 
anterior aspect of the right knee.  Occasionally he suffered 
loss of strength in the knee and could not move it in the 
morning when arising from bed.  Sometimes while working the 
right knee gave way.  Right knee pain was intermittent with 
remissions since a fall in service.  His current treatment 
consisted of over-the-counter drugs.  There were no 
constitutional symptoms, or incapacitating episodes, of 
arthritis noted in his medical history.  There were no 
episodes of dislocation or subluxation noted.  Crepitation 
was noted, but there was no instability or patellar or 
meniscus abnormality.  X-rays of the right knee joint showed 
no bone or joint pathology.

Active range of motion of the right knee was measured as: 
flexion  to 130 degrees, and extension to 0 degrees.  Passive 
range of motion was measured as from 0 to 140 degrees.  

The VA examiner noted the veteran's ability to stand and walk 
was limited functionally: he was able to stand three to eight 
hours, with only short rest periods, and was able to walk 
more than one-quarter mile but less than one mile.  The 
examiner diagnosed mucinous degeneration of the posterior 
horn of the medical meniscus and popliteal tendonitis by 
private fee-based MRI scan.

A March 2006 addendum to the January 2006 VA examination 
revealed that the examiner found no objective evidence of 
painful motion on all movements of the right knee.

During his February 2008 Board hearing, the veteran testified 
that he took Advil and Tylenol for his knee pain.  He said 
the right knee became painful when he walked a lot.  A 
burning sensation would develop on the backside and frontside 
of the knee.  He further testified that he could only walk a 
block before these problems began.  As a passenger service 
agent for an airline at a Puerto Rico airport, he stood in 
his job and did not sit in front of a computer.  He rated his 
knee pain as a 6 on a scale of 10 (Transcript, pp. 11-13).

The January 2006 VA examination demonstrated right knee 
flexion limited to no more than 130 degrees active, and to a 
normal 140 degrees with passive range of motion.  Even with 
consideration of functional loss due to pain and other 
factors, such limitation of motion does not meet the criteria 
for even the minimum, compensable rating under Diagnostic 
Code 5260.  Diagnostic Code 5261 likewise provides no basis 
for assignment of any higher rating, as the medical evidence 
reflects findings of full extension.  Given these findings, 
there also is no basis for assignment of separate ratings for 
limited flexion and extension, pursuant to VAOPGCPREC 9-04.  

In terms of functional impairment, the January 2006 VA 
examiner found symptoms of giving way, instability, pain, 
stiffness, weakness, locking episodes several times a week, 
and inflammation.  However, there were no flare-ups of knee 
joint disease and the veteran had a normal gait.  The VA 
examiner indicated that there was no additional limitation of 
motion on repetitive use, and no objective evidence of 
painful motion on all movements of the right knee.  The 
medical evidence is thus consistent with the noncompensable 
rating assigned.  Consideration of pain and the other factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, provide 
no basis for assignment of any higher rating.  

In addition to the diagnostic codes addressed above, the 
Board has considered whether any higher rating for the right 
knee is assignable under any other diagnostic code under 
38 C.F.R. § 4.71a.  However, there is no medical evidence of 
ankylosis of the knee, subluxation or lateral instability, 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum; as such, Diagnostic Codes 5256, 5257, 5258, 
5259, 5262 and 5263 (for rating the knee and leg) are not 
applicable.


D.  All Higher Rating Claims

Additionally, the Board finds that there is no showing that 
the veteran's service-connected multiple sclerosis, low back 
and right knee disabilities have reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis (as cited in 
June 2006 SOCs).  See 38 C.F.R. § 3.321(b).  In this regard, 
the Board notes that neither the veteran's multiple 
sclerosis, lumbar disability, or right knee disability has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
During his Board hearing, the veteran testified to continual 
employment as an airline passenger agent in spite of any pain 
caused by his disabilities.  The Board notes that there is no 
objective evidence establishing that any of these three 
disabilities has negatively impacted or compromised that 
employment.  Also, since the grant of service connection, 
none of these disabilities has required frequent 
hospitalizations.  There also is no objective evidence that 
these disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of objective evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claims for 
higher initial ratings for multiple sclerosis, for DDD and 
herniated discs of the thoracolumbar spine, and for right 
knee degeneration of posterior horn of the medial meniscus 
and popliteal tendinitis at any time since the effective date 
of the grant of service connection.  As such, there is no 
basis for staged rating, pursuant to Fenderson, the benefit-
of-the-doubt doctrine does not apply, and each claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  




ORDER

Service connection for migraine headaches, to include as 
secondary to multiple sclerosis, is denied.

An initial rating in excess of 30 percent for multiple 
sclerosis is denied.

An initial rating in excess of 20 percent for DDD and 
herniated discs of the thoracolumbar spine is denied.

An initial compensable rating for right knee degeneration of 
posterior horn of the medial meniscus and popliteal 
tendinitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


